Citation Nr: 0111976	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for lung 
cancer due to a failure to diagnose and treat at a VA 
facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1947.

This appeal arose from a November 1998 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

There is no evidence that the veteran incurred additional 
disability, to include carcinoma of the lung, as a result of 
VA's negligence in failing to diagnose and treat his lung 
cancer.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for lung cancer due to a failure to diagnose and treat have 
not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
medical opinion, which the Board finds to be adequate for 
rating purposes, as well as numerous private and VA 
outpatient treatment records.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
lung cancer.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

According to the applicable law, compensation under 
38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(1) (A) & (B) (West 1991 & Supp. 1999).

The veteran has contended that VA medical personnel were 
incompetent in that they failed to diagnose his lung cancer 
when he sought treatment in February 1998.  Because of this 
incompetence, he alleged that he had to have his entire right 
lung removed.

A review of the evidence of record shows that the veteran was 
seen at a VA facility on February 17, 1998 with complaints of 
suffering from an upper respiratory infection for two weeks.  
He stated that antibiotics were not helping.  His subjective 
complaints consisted of a severe cough with yellow sputum and 
chills.  A chest x-ray revealed that the lung fields were 
hyperinflated, but there was no evidence of active lung 
infiltrates when compared to a March 1994 x-ray study.  No 
significant changes were seen except for a questionable 
subtle increase in the region of the left hilar area, which 
may have represented superimposed bone structures.  

The veteran was seen by a private physician on April 17, 
1998, with complaints of hemoptysis (blood stained sputum) 
and bronchitis.  He noted that he had had a cough for the 
past two years, which was variable in intensity.  At that 
time, it was not productive of phlegm, but he would cough 
hard enough to produce cough dizziness and syncope.  He also 
said that twice over the past year, he had had hemoptysis and 
a purulent yellow sputum.  Shortness of breath accompanied 
his coughing and he suffered from a nighttime wheeze that 
would wake him.  The physical examination noted that most of 
his distress involved coughing, which was not productive at 
the time of the examination.  His respirations were equal and 
symmetric and there was no dullness.  He had diffuse minor 
wheezing and prolonged expiration.  There was also a mild 
decrease in breath sounds.  The physician reviewed chest x-
rays obtained in 1989, 1996 and a couple weeks prior to the 
examination.  These revealed a questionable infiltrate in the 
superior segment of one of the lungs, with some mild 
hyperinflation.  There may also have been some decreased 
markings in the apical areas of the lung; no pleural disease 
was found.  The diagnoses were severe bronchitis with 
questionable pulmonary infiltration; chronic obstructive 
pulmonary disease with possible asthmatic component; and 
hemoptysis probably related to bronchial infection, though a 
lung lesion or pulmonary infection were possible.

The veteran was subsequently referred to a specialist for a 
CT scan which revealed the presence of squamous cell 
carcinoma in the right lung, which was obstructing the 
orifice to the right lower lobe.  He was scheduled for 
surgery at a private facility, where the entire right lung 
was removed.  

On July 31, 1998, one of the veteran's treating physician's, 
J. G. H., M.D., submitted correspondence to VA which 
indicated that the veteran had first presented on February 
23, 1998 with complaints of coughing up blood periodically 
since the previous summer.  This condition worsened in the 
winter.  An x-ray obtained in February 1998 was normal.  He 
was treated for bronchitis, although he was told that if he 
had more hemoptysis he would have to be further evaluated.  
By March 5, 1998, he had improved; however, he was sent out 
for sputum titers.  On March 19, the veteran reported further 
improvement, but he was still sent to a pulmonary specialist, 
who suggested a CT scan which found a lesion in the right 
lung's lower lobe.  An April 21 biopsy revealed non-small 
cell carcinoma of the right lower lobe.  On May 19, 1998, he 
underwent a right thoracotomy and right pneumonectomy.  
Another treating physician, J. J. C., M.D., submitted further 
correspondence in the veteran's behalf on March 9, 1999.  
This physician noted that the veteran had been seen at VA in 
February 1998 complaining of hemoptysis.  A March 20, 1998 x-
ray study, which the physician believed he saw, looked 
abnormal; as a result, a CT scan was performed which 
identified the lung cancer.  The physician noted that lung 
cancer does not develop within a couple of months; it was 
therefore clear that it existed in February 1998.  It was 
probably present for years, perhaps as many ten years, before  
becoming symptomatic.  He stated that it was his belief that 
it could be said with a medical certainty that the cancer was 
present in February 1998.

This case was referred to the VA's Staff Pulmonologist for an 
opinion, which was rendered on August 16, 1999.  There was no 
disagreement with the belief that the veteran's lung cancer 
had been present in February 1998; however, the question in 
this case was whether it should have been diagnosed in 
February 1998.  The opinion noted that the February 17, 1998 
VA treatment note made no mention of any complaint by the 
veteran of hemoptysis; it did mention a cough with yellow 
phlegm.  An interpretation of the February 1998 chest x-ray 
did not indicate any right lung field abnormalities.  It was 
then stated that 

In the absence of hemoptysis and the absence of any 
localized abnormality on chest x-ray there was no 
basis for the primary provider at VAMC to suspect a 
lung cancer, and further diagnostic tests 
(bronchoscopy, CT scan of the chest) were not 
warranted.

I conclude that there is no evidence of 
carelessness, negligence, lack of proper skill or 
error in judgment by the primary care provider at 
VAMC, Iron Mountain, and the cause of the 
disability (lung resection) was not due to any 
deficiency in VA medical care.

After a careful review of the evidence of record, it is found 
that entitlement to compensation for a lung resection 
secondary to lung cancer under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.  In order to establish entitlement 
to this compensation, the veteran would have to demonstrate 
that he has additional disability resulting from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or due to an event not 
reasonably foreseeable.  These criteria have not been met in 
this case.  While the VA opinion agreed with the veteran's 
private physician that the veteran's right lung cancer was 
probably present at the time he was seen by VA in February 
1998, it was found in that opinion that there had been no 
deficiency in the VA medical care which did not identify this 
condition at that time.  Despite the veteran's physician's 
statement to the contrary, the objective treatment record 
from February 1998 did not show any complaints of hemoptysis; 
moreover, an x-ray taken at that time did not reveal any 
abnormalities.  Based upon these negative findings, no 
further testing appeared to be necessary.  There is no 
indication that this decision or the failure to diagnose lung 
cancer (which was also not diagnosed by the private physician 
in April 1998) was due to any carelessness, negligence, lack 
of proper skill or an error in judgment on the part of VA 
medical personnel.  It is again pertinent to note that, while 
both VA and private medical evidence indicate that, with the 
benefit of hindsight, the veteran undoubtedly had lung cancer 
when evaluated by VA in February 1998, the central question 
here is whether there was a failure to diagnose lung cancer 
due to any carelessness, negligence, lack of proper skill or 
an error in judgment on the part of the VA clinician who 
examined the veteran at that time.  The only opinion that 
addresses this question, obtained from a specialist in 
pulmonary medicine and professor of medicine, clearly goes 
against the veteran's claim.  That physician, who reviewed 
the relevant medical evidence, including the February 1998 
clinical note that contained the veteran's symptoms and chest 
X-ray findings at that time, unequivocally opined that there 
was no evidence of deficiency in VA medical care.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
compensation for lung cancer under the provisions of 
38 U.S.C.A. § 1151. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to compensation for lung cancer under the 
provisions of 38 U.S.C.A. § 1151 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

